HUGHES, J.
The bill of exceptions contains ample evidence to support the claim of waiver and estoppel against the three defenses made by the insurance company, if a mutual comnany is to be controlled and governed by the same rules of law and equity as would apply to old line insurance companies. And it is conceded, in oral argument, that such is the record.
It is true the provisions of the constitution and by laws of this company prohibit the waiving of the things claimed to have been waived in this case, but we are unable to formulate any reasonable rule that would distinguish a mutual company from any other company or individual. When a mutual company by its acts and conduct does things to cause another to forego certain things which otherwise result in injury and loss were not the doctrine of estoppel applied, there can be no good reason for excepting such company from the doctrine.
The doctrine was invoked against such a company by our Supreme Court, speaking through' Judge Davis, in the case of Richards vs. Louis Lipp Company, 69 OS. 359 at 364.
Entertaining this view, the judgment is affirmed.
Before Judges Hughes, Justice and Crow.